          Case 7:20-cv-05862-PMH Document 13 Filed 11/10/20 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------X
 DOME-A-NATION, LLC,

                                  Plaintiffs,
 v.                                                                      ORDER

 BLUE SKY INTERNATIONAL, INC.                                            No. 20-CV-05862 (PMH)
 and TURF NATION, INC,

                                    Defendants.
 ------------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        On October 14, 2020, the Court issued a Notice requiring the parties to file a proposed civil

case discovery plan and scheduling order no later than seven days before the initial pretrial

conference. (Doc. 12). The initial pretrial conference is scheduled for November 18, 2020 at 10:30

a.m. (Id.).

        On August 12, 2020, Plaintiff filed a waiver of service returned executed by Mark T.

Sophocles, Esq. on behalf of defendant Blue Sky International, Inc., which required that defendant

to answer or otherwise move with respect to the complaint within 60 days from August 10, 2020.

(Doc. 8). On August 17, 2020, Plaintiff filed an affidavit of service stating that defendant Turf

Nation, Inc. was served on August 12, 2020. (Doc. 9). Defendant Blue Sky International, Inc. was

required to respond to the Complaint by October 9, 2020 (Doc. 8); and defendant Turf Nation, Inc.

was required to respond to the Complaint by September 2, 2020 (Doc. 9).

        Defendant Blue Sky International has not appeared in this case nor timely responded to the

Complaint. On August 31, 2020, an unsigned letter from Sid O. Nicholls, who describes himself

as President of defendant Turf Nation, Inc., was docketed in this action. (Doc. 10). The letter is

characterized as a “Reply on Behalf of Turf Nation Inc. to Being Named as a Defendant in a Law

Suit Between Dome-A-Nation, LLC & Blue Sky International, Inc.” (Id.).

                                                        1
         Case 7:20-cv-05862-PMH Document 13 Filed 11/10/20 Page 2 of 3




       To the extent the August 31, 2020 letter was a request by Mr. Nicholls to proceed pro se

on behalf of defendant Turf Nation, Inc., that request is DENIED. A corporation, which is an

artificial entity, may only appear in federal court through a licensed attorney; a corporation may

not appear pro se. See 28 U.S.C. § 1654; Rowland v. California Men’s Colony, Unit II Men’s

Advisory Council, 506 U.S. 194, 202 (1993); Jones v. Niagara Frontier Transp. Authority, 722

F.2d 20, 22–23 (2d Cir. 1983). This “rule has been applied to dismiss any action or motion filed

by a corporation purporting to act pro se.” Grace v. Bank Leumi Trust Co. of NY, 443 F.3d 180,

192 (2d Cir. 2006). “[W]here a corporation repeatedly fails to appear by counsel, a default

judgment may be entered against it pursuant to Rule 55, Fed. R. Civ. P.” Id. (internal quotation

marks and alterations omitted).

       Defendant Turf Nation, Inc. must obtain representation through a licensed attorney to

appear in this case and the failure to do so may constitute grounds for entry of default judgment

under Federal Rule of Civil Procedure 55. See City of New York v. Mickalis Pawn Shop, LLC, 645

F.3d 114, 130 (2d Cir. 2011); Grace, 443 F.3d at 192; Eagle Associates v. Bank of Montreal, 925

F.2d 1305, 1310 (2d Cir. 1991).

       Accordingly, it is hereby ordered that, if Plaintiff is in communication with Defendants,

the parties shall file the proposed civil case discovery plan and scheduling order by November 16,

2020. If Defendants refuse to cooperate in the preparation of these documents, Plaintiff shall

prepare and file them. If Plaintiff is not in communication with Defendants, no later than

November 16, 2020, Plaintiff shall file a letter (1) requesting adjournment of the initial pretrial

conference, and (2) proposing a date prior to the conference to present an Order to Show Cause

for default judgment and related papers as provided in the Court’s Individual Rules.

       Plaintiff is directed to serve a copy of this Order on Defendants, and shall file proof of such

service no later than November 24, 2020.

                                                 2
       Case 7:20-cv-05862-PMH Document 13 Filed 11/10/20 Page 3 of 3




                                              SO ORDERED:
Dated: New York, New York
       November 10, 2020
                                              ____________________________
                                              Philip M. Halpern
                                              United States District Judge




                                     3
